Citation Nr: 1812741	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, bipolar disorder, anxiety, panic disorder, sleep disorder, and eating disorder.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1984 to February 1988.

The claims are before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2016, the Veteran testified at a Board hearing; a transcript of the hearing is associated with the claims file.

In a December 2015 rating decision, the Veteran was granted separate evaluations for radiculopathy of the lower extremities associated with the lumbar spine, effective August 26, 2015.  At that time the RO granted a separate 10 percent evaluation for radiculopathy of the right lower extremity and a 10 percent evaluation for radiculopathy of the left lower extremity. The Board notes that the diagnostic criteria for the spine specifically contemplate higher evaluations based upon neurological findings. Accordingly, the Board finds this issue is part and parcel of the issue concerning the lumbar spine.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

The record reflects that the Veteran has been diagnosed with various psychiatric disorders, including depression, anxiety, bipolar disorder, PTSD, and adjustment disorder.  He also alleges panic attacks, a sleep disorder, and an eating disorder.  As such, the Board has restyled the claim more broadly to reflect all potential current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In an August 2015 statement, the Veteran asserted that his bruxism is related to spinal stenosis and PTSD, conditions for which he is service connected or seeking service connection.  The Board requests that the RO mail VA Form 21-526 to the Veteran, should he wish to file a claim.

The appeal is REMANDED to the AOJ.


REMAND

This case requires remand for additional medical examinations and opinions, pursuant to VA's duty to assist the Veteran by obtaining medical opinions necessary to decide his claims.  38 U.S.C. 5103A(d).

Concerning the lumbar spine, the Veteran has testified as to worsening low back symptoms and specifically reported worsening foot drop and neurogenic bowel symptoms.  An examination is needed to take these allegations into account. Moreover, the 2017 examiner indicated that there was pain on both passive range of motion and with weight bearing but did not further specify if this resulted in functional loss and thus resulted in different range of motion findings. 

The Veteran contends that he is entitled to service connection for a neck disability.  The record confirms a current disability of cervical degenerative disc disease with radiculopathy.  The RO denied this claim in November 2011 because a neck injury is not mentioned in service treatment records.  The Veteran has stated, however, that his neck was injured during the same incident in which his lumbar spine was injured-an incident that is confirmed by service treatment records.  Further, the Veteran testified that he has experienced pain and inflammation in his neck ever since the in-service injury.  An opinion is needed that takes into account the Veteran's lay statements regarding his neck disability.

The Veteran also asserts that his neck disability is proximately due to or the result of his service-connected lumbar spine arthritis.  An August 2012 examiner opined that "[d]egenerative changes of the [cervical] spine are multifactorial and it is less likely than not that this is due to [the Veteran's] lumbar spine degenerative joint disease."  An addendum opinion is needed to explain why the Veteran's neck disability is or is not proximately due to his lumbar spine arthritis, with sufficient detail so the Board can make a fully informed evaluation of this claim.

With regard to psychiatric disorders, the October 2011 VA examiner completed a disability questionnaire for mental disorders other than PTSD.  The November 2011 rating decision denied service connection for PTSD based in part on a lack of PTSD diagnosis during the October 2011 examination.  A new VA examination is therefore needed to assess PTSD.  The Board notes that since 2011, VA has diagnosed the Veteran with and treated the Veteran for PTSD.

The Veteran argues that the October 2011 VA examination was insufficient because the interview took only 15 minutes and the examiner "said I had no documentation for symptoms of PTSD," resulting in a denial of service connection.  There is no indication that the amount of time the examination took was insufficient to gather needed information.  Although the Board acknowledges the JSRRC was unable to corroborate the Veteran's claimed PTSD stressor, the Board agrees that the October 2011 examiner's opinion-whether it was regarding PTSD or other psychiatric disabilities-was inadequate because it failed to take into account the Veteran's lay statements regarding the in-service event of his fellow servicemember's death.  An opinion is needed to take into account evidence subsequently provided by the Veteran, including buddy statements and hearing testimony.  

Regarding depression, the November 2011 rating decision denied service connection for depression (also claimed as anxiety) for lack of a current diagnosis.  The Veteran has since been diagnosed by a private treating source with depression, however.

Based on these factors, VA examinations are needed to evaluate all of the Veteran's diagnoses-including depression, anxiety, bipolar disorder, PTSD, and adjustment disorder-as well as his reported panic attacks, sleep disorder, and eating disorder.  The Board notes that the Veteran filed a claim for sleep disorder secondary to anxiety in November 2011.

The Veteran claims TDIU based on spinal stenosis, degenerative disc disease, arthritis, and radiculopathy.  This claim must be deferred pending efforts to obtain the additional records, as the issue of TDIU is inextricably intertwined with the increased rating issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records that are not currently in the claims file.  After contacting the Veteran and/or his representative to obtain the appropriate authorizations and inquire about any outstanding relevant medical records not currently in the file, request treatment records from any sources the Veteran identifies.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.  

2.  After any additional records have been included in the claims file:

(a) Schedule the Veteran for VA examination by the appropriate medical professional(s) to determine the severity of his service-connected degenerative arthritis of the lumbar spine and lower extremity radiculopathy and any other current neurological disability related to degenerative arthritis of the lumbar spine or lower extremity radiculopathy.  

The entire claims file, including a copy of this REMAND and the Veteran's lay statements and testimony regarding his symptoms, including worsening foot drop and neurogenic bowel, must be reviewed by the examiner.  All indicated clinical studies, tests, and evaluations deemed necessary should be performed.

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for knees and low back. The examiner should also note any flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups, or due to such factors as pain, pain on motion, weakness, incoordination, or fatigability. If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

The examiner should opine on the degree of impairment due to service-connected bilateral lower extremity radiculopathy, as well as the degree of impairment due to any other neurological disability related to lumbar degeneration or radiculopathy, to include neurogenic bowel.  

The examiner should also comment on how any functional limitations would affect the Veteran's ability to work.

(b) Schedule the Veteran for a VA examination with the August 2012 VA examiner, or, if unavailable, another suitably qualified medical professional to evaluate his neck disability.  

The entire claims file, including a copy of this REMAND, must be reviewed by the examiner.  All indicated clinical studies, tests, and evaluations deemed necessary should be performed.

For any current neck disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability is related to service.

The examiner should also comment on how any functional limitations would affect the Veteran's ability to work.

Regarding secondary service connection, the examiner should provide an addendum opinion to the August 2012 opinion, explaining why the Veteran's neck disability is or is not proximately due to or aggravated by his service-connected lumbar spine arthritis, with sufficient detail so the Board can make a fully informed evaluation of this claim.

For any opinion provided, the examiner must provide a rationale (i.e., why or why not).  In particular, the examiner must explicitly comment on the Veteran's lay statement that his neck disability was caused by an incident in service and his statement that he has experienced pain and inflammation in his neck since service.

(c) Schedule the Veteran for a VA examination with the October 2011 VA examiner, or, if unavailable, another suitably qualified examiner, to evaluate any acquired psychiatric disability, to include PTSD, depression, bipolar disorder, anxiety, panic disorder, sleep disorder, and eating disorder.

For any current psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability is related to service.  

The examiner should also comment on how any functional limitations would affect the Veteran's ability to work.

For any opinion provided, the examiner must provide a rationale (i.e., why or why not).  In particular, the examiner must explicitly comment on the Veteran's lay statements and buddy statements regarding his stressors in service.

3.  After ensuring that the requested actions are completed, VA should conduct any other development actions deemed warranted and readjudicate the claims on appeal, including entitlement to TDIU.  If any benefit sought is not fully granted, including the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b).




